Rogers, J.
— The constitution provides that no person shall be compelled to give evidence against himself. If the question were, as to whether he had committed murder, felony, or other crimes against the law of nature, he would be protected. But the legislature can compel witnesses to answer questions, the answers to which may not show them to be criminal, but may involve them in shame and reproach. The prohibition against the sale of lottery tickets is a statutory offence only. The purchase and sale of them was formerly recognised by our laws, and is still sanctioned in many states of the union. Apart from the legislative prohibition, founded in public policy, no disgrace could be attached to those who buy or sell them. If the relator were fraudulently insolvent, in consequence of the purchase of lottery tickets, and he were asked if such was not the cause of his failure, he could not be compelled to answer. The act of assembly applies to such a case as the present: the prisoner is, therefore, remanded, until the question is answered. Relator remanded.
Mr. Keller gave security for his future appearance before the alderman, to answer the question.